OPINION — AG — ** EXPENDITURE OF PROBATION FEES ** THE TERM "PROBATION" AS DEFINED IN 22 O.S. 991 [22-991](A) APPLIES TO 22 O.S. 991 [22-991](D), 22 O.S. 991 [22-991](E). ACCORDINGLY, PROBATION FEES COLLECTED THEREUNDER, ARE TO BE EXPENDED ON CLAIMS PROPERLY APPROVED BY THE DEPUTY DIRECTOR, DIVISION OF PROBATION AND PAROLE OF THE DEPARTMENT OF CORRECTIONS, FOR PAYING THE EXPENSES OF SUPERVISING THE PROBATIONERS SUBJECT TO THE SUPERVISION OF THE DIVISION OF PROBATION AND PAROLE OF THE DEPARTMENT OF CORRECTIONS. (STATE EMPLOYEES, FINE, CLAIMS) CITE: 22 O.S. 991 [22-991](D) (MICHAEL JACKSON)